In The

                                   Court of Appeals

                       Ninth District of Texas at Beaumont

                                   NO. 09-11-00282-CV

                                   Elexis White
                                        v.
                              Audrey Nelda Davenport

                         Appealed from the 9th District Court
                            Montgomery County, Texas
                             Cause No. 08-10-09958 CV

                 ORDER OF REFERRAL TO MEDIATION
       Pursuant to TEX.CIV.PRAC.& REM.CODE ANN § 154.021(a) (Vernon 1997), on
this day this court has determined that the above-entitled and numbered cause is
appropriate for referral to an alternative dispute resolution process. Accordingly, it is
ORDERED that Senior District Judge John Delaney is appointed mediator in the above
case. The parties are directed to contact the mediator to arrange the logistics of the
mediation, which shall be conducted before December 7, 2012.
       It is further ORDERED that fees for the mediation are to be agreed upon by the
parties and the mediator, and divided and borne equally by the parties unless agreed
otherwise. Fees shall be paid by the parties directly to the mediator, and shall be taxed as
costs upon approval.
       It is further ORDERED that all parties to this cause, or in their stead, a
representative with full settlement authority, shall attend the mediation with their counsel
or record.
       It is further ORDERED that this referral will not delay or modify any time period
relating to current deadlines of the above-entitled cause, unless expressly ordered by
subsequent action of this court.
        As provided by TEX.CIV.PRAC.& REM.CODE ANN § 154.053 (Vernon Supp.
2001), the mediator designated to facilitate this procedure will encourage and assist but
will not compel or coerce, the parties in reaching a settlement of the dispute. After
mediation, the court will be advised by the mediator only (1) that the case did or did not
settle, and (2) that mediation fees were paid in specified amounts as agreed. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties
and their counsel during the procedure, shall remain confidential to the extent authorized
by TEX.CIV.PRAC.& REM.CODE ANN § 154.053 and 154.073 (Vernon Supp. 2001).
        Pursuant to TEX.CIV.PRAC.& REM.CODE ANN § 154.001 (Vernon 1997), the
parties may file a written objection to this Order of Referral within ten (10) days of this
date.
        It is so ORDERED.
        Ordered entered November 15, 2012.


                                                                           PER CURIAM